United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Blue Springs, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1521
Issued: December 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 3, 2017 appellant filed a timely appeal from a June 6, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish right hip osteoarthritis
causally related to the accepted factors of her federal employment.
On appeal appellant asserts that the medical evidence submitted is sufficient to establish
that daily job duties for 29 years aggravated her hip condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 9, 2016 appellant, then a 59-year-old city letter carrier, filed an
occupational disease claim (Form CA-2) alleging that her regular job duties of twisting, turning,
walking, and lifting heavy boxes aggravated bilateral degenerative joint disease of the hips and
lower back.
The employing establishment indicated that appellant stopped work on
September 9, 2016.
In support of her claim, appellant submitted a July 22, 2016 report in which Dr. Todd A.
Stastny, a family physician, diagnosed low back pain, spondylosis of L5 on S1, left hip
degenerative joint disease and pain, bilateral leg pain and spasticity, right hip degenerative joint
disease and groin pain, generalized osteoarthritis and pain, fibromyalgia syndrome, restless leg
syndrome, and idiopathic bilateral lower extremity neuropathy by electrodiagnostic (EMG)
study. On August 12, 2016 Dr. Gerald Dugan, a Board-certified orthopedic surgeon, noted that
appellant was scheduled for a right total hip arthroplasty on September 13, 2016. He indicated
that appellant’s job may cause irritation of both hips and recommended that she be allowed to sit
periodically.
By letter dated September 19, 2016, OWCP informed appellant of the evidence needed to
support her claim. This was to include a medical explanation from her physician as to how work
activities caused, contributed to, or aggravated her condition. In a separate September 19, 2016
letter, OWCP asked that the employing establishment provide a copy of appellant’s position
description and the physical requirements of appellant’s job.
In a statement dated October 10, 2016, appellant indicated that in June 2015 she began
seeing her primary care doctor for leg, hip, and lower back pain, and he referred her to an
orthopedic surgeon. She stated that she had a very heavy workload in November and
December 2015, and that she underwent right hip total replacement surgery on
September 13, 2016. Appellant also noted that she had a prior accepted claim, adjudicated by
OWCP under File No. xxxxxx067, for a groin injury that occurred when she fell off a porch
while delivering mail in April 2016.2
In an October 17, 2016 letter, the employing establishment indicated that a city letter
carrier had physical requirements of lifting 30 pounds intermittently, pushing and pulling with
force 5 pounds for 30 minutes, bending and stooping intermittently for 30 minutes, walking
intermittently for 4 hours, sitting intermittently for 5 hours, standing intermittently for 2 hours,
and carrying 30 pounds intermittently for 4 hours. A city carrier position description was
attached.
Medical evidence submitted included a December 9, 2015 report in which Dr. Leslie A.
Michaud, Board-certified in family and sports medicine, performed ultrasound-guided right hip
corticosteroid injection for right hip osteoarthritis. On December 13, 2016 Dr. Michaud noted
appellant’s complaints of right hip, bilateral knee, and back pain, which was made worse by
walking. Following examination, she diagnosed bilateral knee primary osteoarthritis. On
2

The instant claim was adjudicated by OWCP under File No. xxxxxx435. Claim number xxxxxx067 is not
presently before the Board.

2

March 16, 2016 Dr. Michaud again performed a second ultrasound-guided right hip
corticosteroid injection for right hip osteoarthritis.
Fluoroscopy-guided needle placement by Dr. Scott I. Sher, a Board-certified radiologist,
on April 20, 2016 demonstrated severe right hip joint degenerative changes. A right hip
magnetic resonance imaging (MRI) scan done by Dr. Sher that day showed moderate right hip
joint degenerative changes, no muscle or tendon abnormality, no evidence of bursitis, and
postsurgical changes at L5-S1. A left hip MRI scan done by Dr. Sher on April 29, 2015
demonstrated postsurgical changes at L5-S1, mild degenerative changes, and no identifiable
abnormalities in the left hip region.
In a June 9, 2016 treatment note, Dr. Michaud described appellant’s continued complaint
of right hip pain secondary to osteoarthritis. She noted that appellant could be a candidate for
total hip arthroplasty. On June 29, 2016 Dr. Michaud performed ultrasound-guided left hip
corticosteroid injection for left hip osteoarthritis.
Dr. Terrence Pratt, a Board-certified physiatrist, saw appellant on July 12, 2016 for a
history of progressive hip discomfort, right greater than left. Appellant also had some lower
extremity symptoms that she attributed to lower back involvement. Dr. Pratt indicated that
appellant reported that the symptoms were exacerbated with standing, walking, and casing mail.
He described physical examination findings and his review of the MRI scans, noting moderate
degenerative changes on the right and mild degenerative changes on the left with postoperative
changes at L5-S1. Dr. Pratt’s diagnoses included hip pain and hip degenerative joint disease. He
recommended orthopedic consultation.
On July 25, 2016 Dr. Dugan noted a two-year history of bilateral hip pain, greater on the
right, which had been refractory to conservative measures. Examination showed an antalgic gait
and decreased right hip range of motion. Hip x-rays that day revealed degenerative changes on
the left and right, and lumbar spine surgical changes. Dr. Dugan diagnosed history of low back
pain, previous back surgery, gait dysfunction, and degenerative joint disease of both hips, right
greater than left. Appellant elected to proceed with right total hip arthroplasty.
On September 13, 2016 Dr. Dugan performed right total hip arthroplasty. Dr. Reggie
Voboril, a Board-certified internist, saw appellant in postoperative consultation on
September 14, 2016. She noted a history of lumbar laminectomy and indicated that appellant
was seen for pain management and deep venous thrombosis prophylaxis.
Dr. Dugan saw appellant in follow-up on September 16 and 30, 2016. On September 30,
2016 he advised that appellant could return to modified duty on October 17, 2016.
In a December 14, 2016 decision, OWCP found that the medical evidence of record was
insufficient to establish that a medical condition was causally related to appellant’s work duties.
In correspondence postmarked January 6, 2017, appellant requested an oral hearing or a review
of the written record by OWCP’s Branch of Hearings and Review.
Appellant provided an August 3, 2016 work status report in which Dr. Dugan noted that
appellant was scheduled for a right total hip arthroplasty on September 13, 2016. Dr. Dugan

3

indicated that appellant’s job may cause irritation of both hips and recommended that she be
allowed to sit periodically.
In a handwritten December 29, 2016 progress note, Dr. Stastny referred to a July 6, 2016
treatment note, indicating that it had supported causal relationship. He opined that appellant’s
repetitive job duties worsened her progressive hip arthritis such that she required a right hip
replacement. Dr. Stastny further opined that her condition would not have escalated had she not
delivered mail for 29 years.
By decision dated June 6, 2017, an OWCP hearing representative affirmed the
December 14, 2016 decision. She noted that the medical record contained scant evidence that
addressed causal relationship and found Dr. Stastny’s opinion of insufficient rationale to meet
appellant’s burden of proof.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, and that the claim was timely filed within the
applicable time limitation period of FECA.4 When an employee claims that he or she sustained
an injury in the performance of duty,5 he or she must submit sufficient evidence to establish that
he or she experienced a specific event, incident, or exposure occurring at the time, place, and in
the manner alleged.6 The employee must also establish that such event, incident, or exposure
caused an injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”9 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale
3

Supra note 1.

4

5 U.S.C. § 8101(1); L.M., Docket No. 16-0143 (issued February 19, 2016); B.B., 59 ECAB 234 (2007).

5

Id. at § 8102(a).

6

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

7

Id.

8

R.H., 59 ECAB 382 (2008).

9

20 C.F.R. § 10.5(ee).

4

explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.10
Causal relationship is a medical issue, and the medical evidence required to establish
causal relationship is rationalized medical evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.12 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that bilateral
hip osteoarthritis or any other diagnosed condition was causally related to factors of her federal
employment.
The record is replete with medical evidence including MRI scans and reports from a
number of doctors that confirm a diagnosis of bilateral hip degenerative osteoarthritis. None of
these reports, however, are of sufficient probative value to establish that the diagnosed condition
was caused or aggravated by appellant’s federal employment duties.
The April 20 and 29, 2016 MRI scans of the right and left hip provided diagnostic
insight; however, it did not provide a cause of any diagnosed conditions. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.14 Likewise, neither Dr. Michaud nor Dr. Pratt
discussed the cause of the diagnosed arthritis. Thus, their reports are also insufficient to meet
appellant’s burden of proof.
In Dr. Dugan’s reports dated August 3 and 12, 2016, he merely indicated that appellant’s
job could cause irritation of both hips. While the medical opinion of a physician supporting
causal relationship does not have to reduce the cause or etiology of a disease or condition to an
absolute certainty, neither can such opinion be speculative or equivocal. The opinion of a
physician supporting causal relationship must be one of reasonable medical certainty that the
condition for which compensation is claimed is causally related to federal employment and such
relationship must be supported with affirmative evidence, explained by medical rationale, and be

10

Roy L. Humphrey, 57 ECAB 238 (2005).

11

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

13

Dennis M. Mascarenas, 49 ECAB 215 (1997).

14

Willie M. Miller, 53 ECAB 697 (2002).

5

based upon a complete and accurate medical and factual background of the claimant.15
Dr. Dugan’s reports lack sufficient specificity to meet appellant’s burden of proof.
Dr. Stastny opined on December 29, 2016 that appellant’s repetitive job duties worsened
her progressive hip arthritis such that she required a right hip replacement. He further opined
that this would not have escalated if she had not delivered mail for 29 years. Dr. Stastny,
however, also referenced a July 6, 2016 treatment note indicating that it supported causal
relationship. The July 6, 2016 treatment note is not found in the record before the Board.
Moreover, a mere conclusion without the necessary rationale explaining how and why the
physician believes that a claimant’s accepted exposure could result in a diagnosed condition is
not sufficient to meet a claimant’s burden of proof.16
To establish causal relationship, a claimant must submit a physician’s report in which the
physician reviews the employment factors identified as causing the claimed condition and, taking
these factors into consideration as well as findings upon examination, states whether the
employment injury caused or aggravated the diagnosed conditions and presents medical rationale
in support of his or her opinion.17
As none of the physicians of record provided a sufficient explanation regarding whether
appellant’s hip degenerative arthritis or other diagnosed condition was caused or aggravated by
her letter carrier duties, she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right hip
osteoarthritis causally related to factors of her federal employment.

15

Patricia J. Glenn, 53 ECAB 159 (2001).

16

J.D., Docket No. 14-2061 (issued February 27, 2015).

17

J.M., 58 ECAB 303 (2007).

6

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 28, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

